

EXHIBIT 10.2
UR NR. 1059/2015 
Anteilskaufvertrag 
verhandelt zu Dortmund,
am 15. September.2015
 
DEED NO. 1059/2015 
Interest and Share Purchase Agreement 
recorded in Dortmund,
on 15/September/2015
Vor mir, dem unterzeichnenden Notar Dr. Detlef Götz mit dem Amtssitz in Dortmund
erschienen:
 
Before me, the undersigned Notary Dr. Detlef Götz with office in Dortmund
appeared:
1. Frau Adriane Sturm, geboren am 15. August 1967, geschäftsansässig in
Prinzregentenstraße 11, 80538 München, hier nicht handelnd im eigenen Namen,
sondern sowohl
 
1. Mrs. Adriane Sturm, born on 15 August 1967, with business address at
Prinzregentenstraße 11, 80538 Munich, not acting on her own behalf but


(i) aufgrund der im Original vorgelegten Vollmacht vom 08.09.2015, die dieser
Urkunde als beglaubigte Kopie beigefügt ist, als Vertreterin der im
Handelsregister des Amtsgerichts Mönchengladbach unter HRB 10524 eingetragenen
USG Ventures-Europe GmbH mit Sitz in Viersen (nachfolgend „Verkäuferin“), als
auch
 
(i) by virtue of the power of attorney 08.09.2015 presented as an original, a
certified copy of which is attached to this deed as attorney-in-fact of USG
Ventures-Europe GmbH, this entity being registered in the commercial register
(Handelsregister) held at the local court (Amtsgericht) of Mönchengladbach under
reg. no. HRB 10524 and having its registered seat in Viersen (hereinafter the
“Seller”), and
(ii) aufgrund der im Original vorgelegten Vollmacht vom 08.09.2015, die dieser
Urkunde als beglaubigte Kopie beigefügt ist, als Vertreterin der nach dem Recht
des Staates Delaware, Vereinigte Staaten von Amerika, gegründeten USG
Corporation mit Sitz in Chicago, Illinois, Vereinigte Staaten von Amerika
(nachfolgend „USG Corporation“);
 
(ii) by virtue of the power of attorney 08.09.2015 presented as an original, a
certified copy of which is attached to this deed as attorney-in-fact of USG
Corporation, this entity being incorporated under the laws of the state of
Delaware, United States of America, and having its registered seat in Chicago,
Illinois, United States of America (hereinafter the “USG Corporation”);
2. Herr Dr. Thomas Koslowski, geboren am 24. Oktober 1952, geschäftsansässig in
Kipperstraße 19, 44147 Dortmund, hier nicht handelnd in eigenem Namen,
 
2. Dr Thomas Koslowski, born on 24 October 1952, with business address at
Kipperstraße 19, 44147 Dortmund, not acting on his own behalf,
3. Herr Holger Hoffmann, geboren am 1. Oktober 1972, geschäftsansässig in
Kipperstraße 19, 44147 Dortmund, hier nicht handelnd in eigenem Namen, sondern
 
3. Herr Holger Hoffmann, born on 1 October 1972, with business address at
Kipperstraße 19, 44147 Dortmund, not acting on his own behalf, but


EUI-1200092669v15
1

--------------------------------------------------------------------------------



(i) die Erschienen zu 2 und 3 handelnd gemeinsam


als zur Vertretung berechtigte Vertreter der im Handelsregister des Amtsgerichts
Dortmund unter HRB 2156 eingetragenen Knauf Aquapanel GmbH (vormals als Knauf
Perlite GmbH und davor als Deutsche Perlite GmbH firmierend) mit Sitz in
Dortmund (nachfolgend „Käuferin“) als auch


 
(i) the individuals appearing under 2 and 3 acting together


as attorneys-in-fact of Knauf Aquapanel GmbH, with power to represent this
entity this entity being registered in the commercial register (Handelsregister)
held at the local court (Amtsgericht) of Dortmund under reg. no. HRB 2156
(having previously traded under the name Knauf Perlite GmbH and prior to that,
the name Deutsche Perlite GmbH) and having its registered seat in Dortmund
(hereinafter the “Buyer”) and
(ii) der Erschienene zu 2 handelnd


   als zur alleinigen Vertretung berechtigter und von den Beschränkungen des
§ 181 BGB befreiter Geschäftsführer der im Handelsregister des Amtsgerichts
Iserlohn unter HRB 2548 eingetragenen Knauf/USG Verwaltungs GmbH mit Sitz in
Iserlohn (nachfolgend „Komplementär GmbH“), handelnd (A) für die Komplementär
GmbH sowie (B) für die von dieser vertretenen Knauf/USG Systems GmbH & Co. KG.
 
(ii) the individual appearing under 2 acting


in his capacity as managing director of Knauf/USG Verwaltungs GmbH with power to
represent this entity alone and being exempted from the restrictions set forth
in § 181 BGB; this entity being registered in the commercial register
(Handelsregister) held at the local court (Amtsgericht) of Iserlohn under reg.
no. HRB 2548 and with registered seat in Iserlohn (hereinafter “General
Partner”), acting (A) on behalf of the General Partner, and (B) on behalf of the
General Partner as the representative of Knauf/USG Systems GmbH & Co. KG.


Verkäuferin und Käuferin werden im Folgenden auch als „Partei“ oder als
„Parteien“ bezeichnet.


 
The Seller and Buyer are also referred to below as a “Party” or the „Parties”.
Die Erschienenen wiesen sich aus durch Vorlage ihrer amtlichen Ausweise mit
Lichtbild.
 
The individuals appearing identified themselves through the presentation of
official photographic identification.




EUI-1200092669v15
2

--------------------------------------------------------------------------------





Die Erschienenen vereinbarten und erklärten sodann zur Beurkundung
folgendenVertrag über den Verkauf und die Abtretung eines Kommandit- und eines
Geschäftsanteils






 
The individuals appearing then entered into the following


 
Agreement on the Sale and Assignment of a Limited Partner’s Interest and of a
Share in a Limited Liability Company


which they requested be notarised


1. Vorbemerkung
 
1. Recitals
1.1. Die Kommanditgesellschaft Knauf/USG Systems GmbH & Co. KG ist im
Handelsregister des Amtsgerichts Iserlohn unter HRA 2165 eingetragen und hat
ihren Sitz in Iserlohn (nachfolgend „Gesellschaft“).
 
1.1. The limited partnership (Kommanditgesellschaft) trading as Knauf/USG
Systems GmbH & Co. KG is registered in the Commercial Register of the local
court (Amtsgericht) of Iserlohn under reg. no. HRA 2165, with its registered
seat in Iserlohn (hereinafter the “Limited Partnership”).


1.2. Das Kommanditkapital (Haftkapital) der Gesellschaft in Höhe von 4.400.000
EUR ist voll eingezahlt. Es ist weder durch Verluste noch durch Entnahmen
gemindert.
 
1.2. The Limited Partnership’s limited partnership capital (liable capital) of
EUR 4,400,000 has been fully paid in. It is not reduced by losses or
withdrawals.
1.3. Verkäuferin und Käuferin sind jeweils mit einem Kommanditanteil
(Hafteinlage) in Höhe von 2.200.000 EUR (= 50%) an dem Kommanditkapital
(Haftkapital) der Gesellschaft beteiligt.
 
1.3. Each of the Seller and the Buyer hold a limited partner’s interest (capital
contribution) in the Limited Partnership’s limited partnership capital (liable
capital) in the amount of EUR 2,200,000 (= 50%).
1.4. Alleinige persönlich haftende Gesellschafterin der Gesellschaft ohne
Kapitaleinlage ist die Komplementär GmbH.


 
1.4. The Limited Partnership’s sole personally liable (general) partner without
capital contribution is the General Partner.
   Das Stammkapital der Komplementär GmbH beträgt 25.000 EUR.


 
   The registered share capital of the General Partner is EUR 25,000.


EUI-1200092669v15
3

--------------------------------------------------------------------------------



1.5. An dem Stammkapital der Komplementär GmbH sind die Verkäuferin und die
Käuferin jeweils mit einem Geschäftsanteil in Höhe von 12.500 EUR (= 50%)
beteiligt.


 
1.5. Each of the Seller and the Buyer each hold a share in the registered share
capital of the General Partner in the amount of EUR 12,500 (= 50%).
1.6. Die Gesellschaft ist jeweils zu 100% beteiligt an der Knauf USG Building
Systems A.B.E.E. (Griechenland) und der OOO Knauf USG Systems (Russland).
 
1.6. The Limited Partnership holds a 100% interest in Knauf USG Building Systems
A.B.E.E. (Greece) and in OOO Knauf USG Systems (Russia).
1.7. Die Gesellschaft hat Grundbesitz.
 
1.7. The Limited Partnership’s assets include land.
2. Kauf
 
2. Purchase
2.1. Die Verkäuferin verkauft hiermit der Käuferin


 
2.1. The Seller hereby sells to the Buyer
-ihren Kommanditanteil an der Gesellschaft im Nennbetrag von 2.200.000 EUR
(nachfolgend der „verkaufte Kommanditanteil") und
 
-its limited partner’s interest in the Limited Partnership with a nominal value
(Nennbetrag) of EUR 2,200,000 (hereinafter the "Limited Partner’s Interest"),
and
-ihren Geschäftsanteil an der Komplementär GmbH im Nennbetrag von 12.500 EUR
(nachfolgend der „verkaufte Geschäftsanteil").
 
-its share in the General Partner and with a nominal value (Nennbetrag) of
EUR 12,500 (hereinafter the "Company Share").
2.2. Mit verkauft sind sämtliche mit dem verkauften Kommanditanteil und dem
verkauften Geschäftsanteil verbundene Nebenrechte, Gewinnbezugsrechte und
Guthaben auf den gem. Art. 4 des Gesellschaftsvertrags der Gesellschaft
eingerichteten Gesellschafterkonten einschließlich der in der Bilanz als
Verbindlichkeit gegenüber der Verkäuferin ausgewiesenen Beträge, auch soweit
diese sich auf frühere Geschäftsjahre beziehen.
 
2.2. The sale of the above also includes the sale of any and all ancillary
rights, rights to (a share of) profits and the credit balances on the partner’s
accounts opened pursuant to Art. 4 of the Limited Partnership’s partnership
agreement, in connection with the Limited Partner’s Interest and the Company
Share being sold, including the amount of liabilities towards the Seller as
indicated on the balance sheet, even if the foregoing relates to previous
financial years of the relevant entities.


 
 
 
 
 
 


EUI-1200092669v15
4

--------------------------------------------------------------------------------



2.3. Die Käuferin nimmt diesen Verkauf an.
 
2.3. The Buyer hereby accepts this sale.
3. Abtretung
 
3. Assignment
3.1. Die Verkäuferin tritt hiermit den verkauften Kommanditanteil und den
verkauften Geschäftsanteil an die Käuferin mit Wirkung zum Tag der Eintragung
der Käuferin als Kommanditistin mit der von der Verkäuferin übernommenen
weiteren Hafteinlage von 2.200.000 EUR kraft Sonderrechtsnachfolge im
Handelsregister der Gesellschaft ab. Der Tag, an dem die Änderung gem. Satz 1 in
das Handelsregister eingetragen wird, wird als „Vollzugstag“ bezeichnet. Die
Käuferin nimmt diese Abtretung an.
 
3.1. The Seller hereby assigns its Limited Partner’s Interest and the Company
Share to the Buyer effective as of the date the Buyer is registered as the
limited partner of the Limited Partnership with the additional capital
contribution of EUR 2,200,000 acquired from the Seller by way of succession to
specific rights and obligations (Sonderrechtsnachfolge) in the Commercial
Register applicable to the Limited Partnership. The day on which the amendment
pursuant to sentence 1 above is registered in the Commercial Register is
referred to as “Closing Date”. The Buyer hereby accepts such assignment.
3.2. Die nicht ausgeschütteten Ergebnisse der Gesellschaft und der Komplementär
GmbH im Geschäftsjahr 2015 stehen in voller Höhe der Käuferin zu. Die
Verkäuferin wird keine Ansprüche auf bis zum Vollzugstag nicht ausgeschüttete
Ergebnisse der Gesellschaft und der Komplementär GmbH geltend machen.
 
3.2. The entire amount of the undistributed earnings of the Limited Partnership
and of the General Partner of the year 2015 shall accrue to the Buyer. The
Seller will make no claim to the amounts of the undistributed earnings of the
Limited Partnership or of the General Partner accrued through the Closing Date.
3.3. Ist die Eintragung im Handelsregister gem. Ziffer 3.1. nicht bis zum 31.
März 2016 erfolgt, kann jede Partei durch schriftliche Erklärung gegenüber der
anderen Partei von diesem Anteilskaufvertrag zurücktreten. In diesem Fall
erlöschen sämtliche Rechte und Pflichten aus diesem Vertrag mit Ausnahme der
Verpflichtungen aus Ziffer 9 (Geheimhaltung), Ziffer 14 (Kosten) sowie Ziffer
15.2. (Presseerklärung) und keine Partei kann wegen des Rücktritts irgendwelche
Ansprüche – gleich aus welchem Rechtsgrund – gegen die andere Partei geltend
machen.
 
3.3. If the registration of the Buyer with the commercial register as set forth
under clause 3.1. has not occurred by 31 March 2016, then either of the Parties
can revoke this Agreement by notifying the other Party of the revocation in
writing. In such a case, all rights and duties arising under this Agreement,
except for the obligations under clause 9 (Confidentiality), clause 14 (Costs)
and clause 15.2. (Press Statement) shall expire and neither Party can assert any
claims against the other Party –regardless of their legal basis – as a result of
the revocation.




EUI-1200092669v15
5

--------------------------------------------------------------------------------



Ein Recht zum Rücktritt besteht nicht, wenn die Partei, die den Rücktritt
erklärt, die Erfüllung einer oder mehrerer Fälligkeitsbedingungen gem. Ziffern
4.4.1. – 4.4.5. wider Treu und Glauben verhindert hat.


 
   Neither Party shall have the right to rescind this Agreement if it prevented
the fulfilment of one or more Conditions Precedent under clauses 4.4.1. – 4.4.5.
invoked as reason for the rescission acting without good faith.
4. Kaufpreis
 
4. Purchase Price
4.1. Der Kaufpreis für den verkauften Kommanditanteil beträgt 47.987.500 EUR (in
Worten: siebenundvierzig Millionen neunhundert siebenundachtzigtausend fünf
hundert Euro).
 
4.1. The purchase price for the Limited Partner’s Interest is EUR 47,987,500 (in
words: forty-seven million, nine hundred and eighty-seven thousand, five hundred
euros).
4.2. Der Kaufpreis für den verkauften Geschäftsanteil beträgt 12.500 EUR (in
Worten: zwölftausend fünf hundert Euro).
 
4.2. The purchase price for the Company Share is EUR 12,500 (in words: twelve
thousand, five hundred euros).
4.3. Die Parteien gehen gemeinsam davon aus, dass die von diesem Vertrag
erfassten Transaktionen entweder nicht umsatzsteuerbar oder von der Umsatzsteuer
befreit sind. Die Verkäuferin wird ein eventuell bestehendes Optionsrecht zur
Umsatzsteuerpflicht nicht ausüben. Soweit die Finanzbehörden von einer
Umsatzsteuerpflicht einer der von diesem Vertrag erfassten Transaktionen
ausgehen sollten, verstehen sich die in den Ziffern 4.1. und 4.2. aufgeführten
Kaufpreise als Nettokaufpreise ohne die gesetzlich geschuldete Umsatzsteuer. Die
Verkäuferin ist in diesem Fall verpflichtet, der Käuferin eine den gesetzlichen
Vorgaben entsprechende Rechnung zu erstellen, und die Käuferin wird die
gesetzliche Umsatzsteuer unverzüglich bezahlen.


 
4.3. Both Parties expect that the transactions under this Agreement will not be
subject to value added tax or exempt from value added tax. The Seller shall not
opt for value added tax, if such option was available. To the extent the tax
authorities consider any of the transactions under this Agreement subject to
VAT, the purchase prices set out in clauses 4.1. and 4.2. are deemed net of VAT.
In this case, the Seller is shall issue an invoice to the Buyer in accordance
with statutory provisions, and the Buyer shall pay the applicable VAT without
undue delay.


EUI-1200092669v15
6

--------------------------------------------------------------------------------



4.4. Die Kaufpreise für den verkauften Kommanditanteil und den verkauften
Geschäftsanteil gem. Ziffer 4.1. und 4.2. werden nach Erfüllung von oder
Verzicht auf die folgenden aufschiebenden Bedingungen („Fälligkeitsbedingungen“)
fällig:


 
4.4. The purchase price for the Limited Partner’s Interest and the Company Share
under clause 4.1. and 4.2. are payable upon satisfaction or waiver of the
following conditions precedent (“Conditions Precedent”):


4.4.1. Freigabe des in diesem Vertrag vereinbarten Anteilskaufs durch die
zuständigen Kartellbehörden in Deutschland, Österreich, Russland, Ukraine und
Mazedonien entweder durch Ablauf der für eine Untersagung des vereinbarten
Anteilskaufs geltenden Fristen oder durch Erklärung der zuständigen
Kartellbehörden, dass die Voraussetzungen für eine Untersagung des in diesem
Vertrag vereinbarten Anteilskaufs nicht vorliegen;
 
4.4.1. Clearance by the competition authorities in Germany, Austria, Russia,
Ukraine and Macedonia of the sale of the interest and share as contemplated by
this Agreement either by virtue of the expiry of the relevant deadlines
applicable for imposing a prohibition of the agreed sale of the interest and
share or by means of a declaration by the relevant competition authorities that
there are no prerequisites for imposing a prohibition of the sale of the
interest and the share as contemplated by this Agreement;


4.4.2. Abschluss des in Ziffer 7.2 näher beschriebenen Trade Secret Cross
License Agreement zwischen der Gesellschaft, der Käuferin und der Verkäuferin;
 
4.4.2. The Limited Partnership, the Buyer and the Seller entered into the Trade
Secret Cross License Agreement as set out in more detail in clause 7.2;


4.4.3. Genehmigung dieses Anteilskaufvertrages durch die
Gesellschafterversammlung der Verkäuferin;


 
4.4.3. The shareholders’ meeting of the Seller approved this Agreement;
4.4.4. Rücktritt oder Abberufung zum Vollzugstag von Jennifer Flynn Scanlon und
Dominic Dannessa als Mitglieder des Beirats der Gesellschaft sowie der
Tochtergesellschaften Knauf USG Systems OOO in der Russischen Förderation und
Knauf USG Building Systems ABEE in Griechenland;
 
4.4.4. Jennifer Flynn Scanlon and Dominic Dannessa have resigned or have been
removed as members of the advisory board (Beirat) of the Limited Partnership as
well as its subsidiaries Knauf USG Systems OOO in Russia and Knauf USG Building
Systems ABEE in Greece as of the Closing Date;




EUI-1200092669v15
7

--------------------------------------------------------------------------------



4.4.5. Notarielle Beglaubigung der Anmeldung zur Eintragung der Käuferin als
Kommanditistin der Gesellschaft mit der übernommenen weiteren Hafteinlage von
2.200.000 EUR kraft Sonderrechtsnachfolge im Handelsregister der Gesellschaft
und Übergabe der beurkundeten Anmeldung an den beurkundenden Notar zur
Handhabung gem. Ziffer 4.6.
 
4.4.5. The application for registration of the Buyer as Limited Partner with the
additional capital contribution of EUR 2,200,000 acquired from the Seller by way
of succession to specific rights and obligations (Sonderrechtsnachfolge) in the
Commercial Register applicable to the Limited Partnership has been notarially
certified and provided to the officiating Notary for further handling as
provided in clause 4.6. hereof.
4.5. Die Parteien können, soweit rechtlich zulässig, auf den Eintritt einer oder
mehrerer Fälligkeitsbedingungen verzichten. Der Verzicht muss von beiden
Parteien erklärt werden, mit Ausnahme der Fälligkeitsbedingung gem.
Ziffer 4.4.4., auf dessen Eintritt die Käuferin allein verzichten kann.
 
4.5. The Parties may, to the extent legally permitted, waive one or more
Conditions Precedent. The waiver must be declared by both Parties, with the
exception of the Condition Precedent under clause 4.4.4., which may be waived by
the Buyer alone.
4.6. Der beurkundende Notar wird von den Parteien gemeinsam und unwiderruflich
beauftragt, die Anmeldung zum Handelsregister gem. Ziffer 4.4.5. treuhänderisch
aufzubewahren und unverzüglich, nachdem die Käuferin den Eingang des Kaufpreises
schriftlich bestätigt hat, beim Handelsregister einzureichen. Die Parteien
werden sich gegenseitig sowie den beurkundenden Notar unverzüglich über den
Eintritt jeder einzelnen der Fälligkeitsbedingungen oder auf deren Verzicht
schriftlich unterrichten. Soweit die Parteien den beurkundenden Notar
schriftlich über den Eintritt aller Fälligkeitsbedingungen oder den Verzicht auf
deren Eintritt gem. Ziffer 4.5. unterrichtet haben, wird der Notar den Parteien
den Eintritt der bzw. den Verzicht auf die Fälligkeitsbedingungen schriftlich
bestätigen (diese Mitteilung im Folgenden die „Bedingungseintrittsbestätigung“).
 
4.6. The officiating Notary is hereby jointly by the Parties and irrevocably
instructed to hold in trust the notification to the Commercial Register
contemplated by clause 4.4.5. and file such application immediately upon having
received the Seller’s written confirmation that the purchase price has been
paid. The Parties shall provide each other and to the officiating Notary written
notification as regards the occurrence or waiver of each of the Conditions
Precedent without undue delay. If and when the officiating Notary is notified in
writing that all Conditions Precedent are fulfilled or, waived by both Parties
in accordance with clause 4.5., the officiating Notary shall notify the Parties
in writing as regards fulfilment or waiver of the Conditions Precedent (such
notification, the “Conditions Confirmation”).




EUI-1200092669v15
8

--------------------------------------------------------------------------------



4.7. Die Kaufpreise sind fünf (5) Tage nach Eingang der
Bedingungseintrittsbestätigung bei der Käuferin zur Zahlung fällig. Die Zahlung
der Kaufpreise erfolgt durch Überweisung auf ein von der Verkäuferin vor dem
Vollzugstag zu benennendes Bankkonto. Zahlt die Käuferin bei Fälligkeit nicht,
ist der geschuldete Kaufpreis ab Fälligkeit mit 5% per annum bis zur Zahlung zu
verzinsen.
 
4.7. The purchase prices shall be due within five (5) days following receipt of
the Conditions Confirmation by the Buyer. The payment of the purchase prices
shall be made by bank transfer to a bank account to be named by the Seller
before the Closing Date. If the Buyer does not pay the purchase prices when due,
an interest of 5% per annum shall be applicable from the due date until payment.


4.8. Die Parteien bestätigen sich, dass das Joint Venture Agreement zwischen der
Verkäuferin und der Käuferin bezüglich der Gesellschaft vom 12. Juli 2001
(geändert und neu gefasst am 18. Oktober 2001) (nachfolgend „Joint Venture
Agreement“) im Einklang mit dessen Ziffer 8.1. am Vollzugstag erlischt. Ferner
(i) sind sich die Parteien einig und bestätigen, dass (A) keine der Parteien wie
auch immer geartete Ansprüche gegen die jeweils andere Partei, und (B) der
Verkäuferin keinerlei Ansprüche gegen die Gesellschaft und die Komplementär GmbH
aus der Veräußerung der in dieser Urkunde übertragenen Beteiligungen sowie aus
oder in Verbindung mit dem Joint Venture Agreement zustehen und (ii) jede Partei
hiermit ausdrücklich auf die Geltendmachung jedweder solcher Ansprüche, ob
bekannt oder unbekannt, verzichtet.
 
4.8. The Parties confirm that the Joint Venture Agreement entered into between
the Seller and the Buyer in relation to the Limited Partnership dated 12 July
2001 (as amended and restated on 18 October 2001) (hereinafter the “Joint
Venture Agreement”) terminates on the Closing Date as contemplated by its
Section 8.1. Further, the Parties (ii) agree and confirm that (A) neither Party
has any claims whatsoever against the respective other Party, and (B) the Seller
has no further claims against the Limited Partnership or the General Partner,
and (ii) each Party hereby explicitly waives any claims whatsoever, known or
unknown, resulting from or under the Joint Venture Agreement or the disposal of
the interest and share being transferred under this deed.


5. Steuern
 
5. Tax
5.1. Vorbehaltlich der Regelung in § 5.2 und § 5.3 dieses Vertrages tragen die
Käuferin und die Verkäuferin die auf ihren Anteil am Gesamtgewinn der
Mitunternehmerschaft jeweils entfallenden Ertragsteuern selbst.
 
5.1. Subject to the provisions of Sec. 5.2 and Sec. 5.3 of this Agreement,
Seller and Buyer shall each bear their respective income Taxes (Ertragsteuern)
relating to their respective share in the overall profit for taxation purposes
of the co-entrepreneurship (Anteil am Gesamtgewinn der Mitunternehmerschaft).




EUI-1200092669v15
9

--------------------------------------------------------------------------------



5.2. Gewerbesteuer, die bei der Gesellschaft festgesetzt wird, ist der Käuferin
oder, nach freier Entscheidung der Käuferin, der Gesellschaft von der
Verkäuferin zu erstatten, wenn und soweit sie (i) auf den Veräußerungsgewinn der
Verkäuferin aus der Veräußerung der verkauften Kommandit- und Geschäftsanteile
entfällt oder (ii) den anteiligen laufenden Gewinn der Gesellschaft des Jahres
2015 bis zum Vollzugsstichtag oder (iii) den anteiligen laufenden Gewinn der
Gesellschaft früherer Veranlagungszeiträume betrifft, letztere unter (iii)
bezeichnete Steuern allerdings nur, soweit diese noch nicht gezahlt worden sind
und nicht auf nach einer Betriebsprüfung geänderten Steuerbescheiden beruhen.
 
5.2. Trade Tax (Gewerbesteuer) assessed against the Limited Partnership is to be
reimbursed by the Seller to the Buyer or, at the discretion of the Buyer, to the
Limited Partnership, if and to the extent the Trade Tax relates to (i) the
capital gain of the Seller resulting from the disposal of the Limited Partner’s
Interest and the Company Share or (ii) the pro-rata profit of the company for
2015 until Closing Date or (iii) the pro-rata profit of the company for previous
fiscal years, but the latter Taxes as described under (iii) only to the extent
such Taxes have not yet been paid by the Company and do not result from amended
Tax assessments after a Tax audit.
 
 
 
5.3 Die Käuferin stellt die Verkäuferin frei, und hält sie schadlos von jeder
Verpflichtung zur Tragung von Ertragsteuern, soweit diese Ertragsteuern (i)
nicht im Zusammenhang mit dem Veräußerungsgewinn der Verkäuferin aus der
Veräußerung der verkauften Kommandit- und Geschäftsanteile stehen, (ii) von der
Verkäuferin für Zeiträume geschuldet werden, die am oder vor dem
Vollzugsstichtag enden und noch nicht gezahlt worden sind, (iii) auf nach einer
Betriebsprüfung geänderten Steuerbescheiden beruhen und (iv) aus der Beteiligung
der Verkäuferin an der Gesellschaft resultieren und auf den Anteil der
Verkäuferin am Gesamtgewinn der Mitunternehmerschaft entfallen, jedoch mit
Ausnahme von solchen Steuern, für die § 5.1 und § 5.2 dieses Vertrages gilt.
 
5.3. Buyer shall indemnify and hold harmless Seller from and against any duty to
bear Taxes on income (Ertragssteuern), to the extent that such Taxes on income
(i) do not relate to the the disposal of the Limited Partner’s Interest and the
Company Share by Seller, (ii) are owed by Seller for any period ending on or
prior to the Closing Date and have not yet been paid (iii) are based on amended
tax assessments after a Tax audit, (iv) result from the interest of the Seller
in the Partnership and the share of the Seller in the overall profit for
taxation purposes of the co-entrepreneurship (Anteil am Gesamtgewinn der
Mitunternehmerschaft), except for any Taxes covered by Section 5.1 or Section
5.2 above.
 
 
 


EUI-1200092669v15
10

--------------------------------------------------------------------------------



5.4. Grunderwerbsteuer, die im Zusammenhang mit der Veräußerung oder durch die
Übertragung der verkauften Kommandit- und Geschäftsanteile fällig wird, trägt
die Käuferin.
 
5.4. Real estate transfer tax (Grunderwerbsteuer) payable as a result of the
sale or the transfer of the Limited Partner’s Interest and of the Company Share
shall be borne by the Buyer.
5.5 Der Begriff "Steuern" erfasst alle Steuern i.S.d. § 3 AO. Dies gilt auch,
wenn der Begriff "Steuern" im Begriff Ertragsteuern aufgeht.
 
5.5. The term "Taxes" means any taxes within the meaning of § 3 of the German
General Tax Code. This shall also apply if the term "Taxes" is specified with
the term income (income Taxes).
6. Gewährleistung
 
6. Warranties
6.1. Die Verkäuferin erklärt gegenüber der Käuferin in Form selbständiger
Garantieversprechen gem. § 311 Abs. 1 BGB, dass
 
6.1. The Seller warrants to the Buyer by way of independent guarantees pursuant
to § 311 (1) BGB that
-sie mit einem Kommanditanteil (Hafteinlage) in Höhe von 2.200.000 EUR an dem
Kommanditkapital (Haftkapital) der Gesellschaft und mit einem Geschäftsanteil in
Höhe von 12.500 EUR an dem Stammkapital der Komplementär GmbH beteiligt ist; und
 
-it holds a limited partner’s interest (capital contribution) in the Limited
Partnership’s limited partnership capital (liable capital) in the amount of EUR
2,200,000 and a share in the registered share capital of the General Partner in
the amount of EUR 12,500; and
         -das auf den verkauften Kommanditanteil entfallene Kommanditkapital
(Haftkapital) der Gesellschaft in Höhe von 2.200.000 EUR voll eingezahlt und
weder durch Verluste noch durch Entnahmen gemindert ist; und
 
    -the Limited Partnership’s limited partnership capital (liable capital)
corresponding to the Limited Partner’s Interest in an amount of EUR 2,200,000
has been fully paid in and is not reduced by losses or withdrawals; and
 
 
 
      -die verkauften Kommandit- und Geschäftsanteile nicht mit Rechten Dritter
belastet sind; und
 
-the Limited Partner’s Interest and the Company Share are not encumbered by any
rights of third parties; and
-sie über die verkauften Kommandit- und Geschäftsanteile – vorbehaltlich des
Zustimmungserfordernisses gem. Ziffer 4.4.3. – frei verfügen kann.
 
   -the Seller is free to dispose of the Limited Partner’s Interest and the
Company Share – subject to the approval requirement under clause 4.4.3.


EUI-1200092669v15
11

--------------------------------------------------------------------------------



6.2. Im Übrigen wird jede Sach- oder Rechtsmängelhaftung ausgeschlossen. Die
Verkäuferin haftet also insbesondere nicht für Wert oder Ertragsfähigkeit der
verkauften Kommandit- und Geschäftsanteile, für Umfang und Eigenschaften der zum
Vermögen der Gesellschaft oder der Komplementär GmbH gehörenden Gegenstände oder
in Verbindung mit Verbindlichkeiten der Gesellschaft oder der Komplementär-GmbH,
einschließlich Steuerverbindlichkeiten, sofern in diesem Vertrag nicht
ausdrücklich etwas anderes geregelt ist.
 
6.2. In all other respects, any liability for defects in quality or title is
hereby excluded. Thus, the Seller is in particular not liable for the value or
earning capacity of the Limited Partner’s Interest and the Company Share, for
the quantity, quality or characteristics of the Limited Partnership’s or the
General Partner’s assets or in connection with any liabilities of the Company or
of the General Partner, including Tax liabilities, unless otherwise provided in
this Agreement.
7. Lizenzverträge
 
7. Licensing agreements
7.1. Die Parteien, die Gesellschaft und die Komplementär GmbH sind sich einig
darüber, dass das Trademark Agreement/Sublicense „Durock“ und das Cement Board
Technology Use Confidentiality and Assistance Agreement jeweils vom 18. Oktober
2001 einschließlich aller schriftlichen und mündlichen Nachträge mit Wirkung zum
Vollzugstag aufgehoben werden, ohne dass den Parteien dieser beiden
Lizenzverträge untereinander irgendwelche Ansprüche aus oder im Zusammenhang mit
diesen beiden Lizenzverträgen und ihren Nachträgen oder seiner Aufhebung
zustehen.
 
7.1. All of the Parties, the Limited Partnership and the General Partner agree
that the Trademark Agreement/Sublicense “Durock” and the Cement Board Technology
Use Confidentiality and Assistance Agreement, each dated 18 October 2001,
including all written and oral amendments thereto, are terminated with effect as
of the Closing Date, without any claims or rights accruing to either party
thereto as a result of, or in connection with, these two agreements, as amended,
or their termination.
7.2. Anstelle der in Ziffer 7.1. aufgehobenen Lizenzverträge werden die
Verkäuferin, die Käuferin und die Gesellschaft mit Wirkung zum Vollzugstag einen
dem als Anlage 1 beigefügten Trade Secret Cross License Agreement entsprechenden
Vertrag vereinbaren.
 
7.2. In order to replace the licensing agreements referred to in clause 7.1.
above, the Seller, the Buyer and the Limited Partnership will enter effective as
of the Closing Date into a Trade Secret Cross License Agreement substantially in
the form attached as an Exhibit 1 to this Agreement.


EUI-1200092669v15
12

--------------------------------------------------------------------------------



8. Wettbewerbsverbot
 
8. Non-competition
8.1. Die Verkäuferin verpflichtet sich, innerhalb eines Zeitraums von drei (3)
Jahren nach dem Vollzugstag weder direkt noch durch mit ihr Verbundene
Unternehmen, als Inhaberin, Gesellschafterin oder unabhängiger Vertragspartnerin
eine Konkurrierende Geschäftstätigkeit auszuüben. "Konkurrierende
Geschäftstätigkeit" umfasst die Herstellung, den Vertrieb und den Verkauf in
Europa (ausgenommen die Türkei) sowie den Ländern der ehemaligen Sowjetunion
(CIS) von (i) Zementbauplatten und (ii) zugehörigen, für den Gebrauch mit
Zementbauplatten vorgesehenen Produkten wie von der Gesellschaft derzeit
hergestellt, verkauft und vertrieben und in Anlage 8.1 gelistet. "Verbundene
Unternehmen" sind verbundene Unternehmen im Sinne von §§ 15 ff. AktG.
 
8.1. The Seller agrees not to engage, directly or through any of its Affiliates,
as a proprietor, shareholder, or independent contractor in any Competing
Business for a time period of three (3) years following the Closing Date.
“Competing Business” shall be the manufacturing, supplying and selling in Europe
(except Turkey) and the countries of the former Soviet Union (CIS) of (i) cement
boards and (ii) related products designed to be used with cement boards,
currently manufactured and sold by the Limited Partnership, a list of which is
attached as Exhibit 8.1. “Affiliates” has the meaning set forth in §§ 15 et seq.
of the German Stock Corporation Act (AktG).
8.1.1. Als eine Verletzung der oder ein Verzug mit den Handlungspflichten unter
dieser Ziffer 8.1. durch die Verkäuferin wird es nicht angesehen, wenn die
Verkäuferin eine Beteiligung von 15% oder weniger am Kapital, den Eigentums-
oder den Stimmrechten an einer Person hält oder erwirbt, welche eine
Konkurrierende Geschäftstätigkeit ausübt. "Person" bedeutet jegliches
Individuum, jede Gesellschaft, jede Partnerschaft, jedes Joint Venture, jede
Vereinigung und jede andere Organisation.
 
8.1.1. The Seller shall not be deemed to violate or be in default under the
covenant in this Section 8.1. as a result of any holding or acquisition of an
investment of fifteen percent (15%) or less of the capital, the ownership
interests or the voting rights in any Person engaged in a Competing Business.
“Person” shall mean any individual, corporation, partnership, joint venture,
association or any other entity.


EUI-1200092669v15
13

--------------------------------------------------------------------------------



8.1.2. Diese Ziffer 8.1. soll nicht in einer Weise ausgelegt werden, dass sie
den Erwerb oder das Halten von Beteiligungen durch die Verkäuferin oder mit ihr
Verbundenen Unternehmen untersagt, welche im Zusammenhang mit einem Erwerb von
Beteiligungen, einer Verschmelzung, einem Joint Venture, einem Erwerb von
Vermögenswerten oder einem sonstigen Unternehmenszusammenschluss an oder mit
einer Person steht, welche weniger als fünfundzwanzig Prozent (25%) ihrer
konsolidierten Umsätze im letzten Geschäftsjahr mit einer Konkurrierenden
Geschäftstätigkeit erzielt hat.
 
8.1.2. This Section 8.1. shall not be construed to prohibit the acquisition or
holding by the Seller or any of its Affiliates, in the context of any
acquisition of shares, merger, joint venture, asset purchase, or any other
business combination in or with a Person which derives less than twenty-five
percent (25%) of its consolidated revenues in its most recent fiscal year from a
Competing Business.
8.1.3. Diese Ziffer 8.1. soll nicht in einer Weise ausgelegt werden, dass sie
einen Erwerb oder das Halten einer Beteiligung an einer Gesellschaft untersagt,
welche eine Konkurrierende Geschäftstätigkeit betreibt, sofern diese Beteiligung
ausschließlich aus Gründen der Kapitalanlage im Rahmen von Arbeitnehmer-Spar-,
Pensions- oder ähnlichen Fonds bzw. Plänen der Verkäuferin oder mit ihr
Verbundener Unternehmen erfolgt; vorausgesetzt, dass die
Investitionsentscheidung eines solchen Fonds oder nach einem Plan von
unabhängigen Treuhändern oder unabhängigen Managern getroffen wird.
 
8.1.3. This Section 8.1. shall not be construed to prohibit the acquisition or
ownership, for investment purposes only, by any employee savings, retirement, or
similar benefit fund or plan of any of the Seller or any if its Affiliates, of
any ownership in any company engaged in a Competing Business; provided, however,
that the investment decisions of such fund or plan shall be made by independent
trustees or independent managers.
8.2. Die Verkäuferin wird weiterhin sicherstellen und haftet dafür, dass auch
alle mit ihr Verbundenen Unternehmen dieses Verbot einhalten wie die
Verkäuferin.
 
8.2. Furthermore, the Seller shall ensure that its Affiliates comply with this
non-competition restriction in the same manner as the Seller, the Seller bearing
liability for same.


EUI-1200092669v15
14

--------------------------------------------------------------------------------



9. Geheimhaltung
 
9. Confidentiality
9.1. Außer soweit im Trade Secret Cross License Agreement anderes geregelt,
verpflichtet sich die Verkäuferin dazu, nach dem Vollzugstag alle ihr bekannten
Angelegenheiten, insbesondere Betriebs- und Geschäftsgeheimnisse der
Gesellschaft, der Komplementär GmbH und der Käuferin sowie deren Verbundenen
Unternehmen („Vertrauliche Informationen“) keinem Dritten zu offenbaren. Dies
gilt nicht für Vertrauliche Informationen, die (i) der Verkäuferin bereits vor
deren Überlassung ohne Verpflichtung zur Geheimhaltung rechtmäßig bekannt waren,
(ii) öffentlich zugänglich sind oder werden, ohne dass dies die Verkäuferin zu
vertreten hat, (iii) der Verkäuferin von einem Dritten rechtmäßig und ohne
Geheimhaltungsverpflichtung mitgeteilt bzw. überlassen wurden, vorausgesetzt,
der Dritte verletzt bei Übergabe der Vertraulichen Informationen keine eigene
Geheimhaltungsverpflichtung, (iv) von der Verkäuferin unabhängig und ohne
Rückgriff auf Vertrauliche Informationen entwickelt worden sind, (v) aufgrund
einer bindenden behördlichen oder richterlichen Anordnung oder zwingender
rechtlicher Vorschriften zu offenbaren sind, vorausgesetzt, dass die Käuferin im
Voraus über die Offenbarung schriftlich informiert wurde; oder (vi) von der
Käuferin schriftlich freigegeben worden sind.
 
9.1. Except as may be permitted under the Trade Secret Cross License Agreement,
after the Closing Date, the Seller shall maintain strict confidence regarding
all matters and affairs, in particular the trade and business secrets, of the
Limited Partnership, the General Partner, the Buyer and its other Affiliates
(“Confidential Information”, and not disclose any such Confidential Information
to any third parties. This obligation shall not apply to Confidential
Information that (i) became legally known to the Seller prior to the information
becoming confidential, provided that the Confidential Information was obtained
observing all applicable laws, (ii) is or shall become publicly accessible
without the Seller being responsible for the release; provided, however, that
such Confidential Information is not deemed to have become publicly accessible
merely because portions of it are or will become publicly accessible, (iii) has
been communicated to the Seller by a third party observing applicable laws and
without being subject to a confidentiality obligation; provided, however, that
the third party did not infringe any confidentiality obligation, (iv) was
developed by the Seller independent of, and without recourse to, Confidential
Information, (v) must be disclosed pursuant to a binding decision of a public
authority, a judgment or a mandatory statutory regulation; provided, however,
that the Buyer has been informed in advance in writing with respect to the
disclosure; or (vi) was confirmed by the Buyer in writing as not being
confidential.


EUI-1200092669v15
15

--------------------------------------------------------------------------------



9.2. Die Verkäuferin verpflichtet sich ferner, auch mit Wirkung für ihre
Verbundenen Unternehmen bis zum Ablauf von einem Jahr nach dem Vollzugstag ohne
vorherige schriftliche Zustimmung der Käuferin keinen Mitarbeiter der
Gesellschaft, der zum Vollzugstag bei der Gesellschaft angestellt ist,
einzustellen oder abzuwerben. Das Verbot gilt nicht, wenn: (i) dieser
Mitarbeiter sich aufgrund einer allgemeinen Stellenausschreibung bei der
Verkäuferin oder einem mit ihr Verbundenen Unternehmen bewirbt, (ii) dieser
Mitarbeiter von einem unabhängigen Personalvermittler zuvor kontaktiert wurde,
vorausgesetzt, dass weder die Verkäuferin noch ein mit ihr Verbundenes
Unternehmen diesen Personalvermittler explizit mit der Vermittlung dieses
Mitarbeiters beauftragt hat; oder (iii) dieser Mitarbeiter sich eigeninitiativ
beworben hat, ohne dass die Verkäuferin oder ein mit ihr Verbundenes Unternehmen
hierzu Veranlassung gegeben hätten (außer durch eine allgemeine
Stellenausschreibung).
 
9.2. In addition, the Seller undertakes itself and on behalf of its Affiliates
for a time period of one (1) year after the Closing Date not to hire or entice
away, without the Buyer’s prior written consent, any members of staff of the
Limited Partnership employed by the Limited Partnership as of the Closing Date.
The prohibition to employ such an employee does not apply if (i) such employee
applies to the Seller or any of its Affiliates on the basis of a general job
advertisement, (ii) such employee was previously contacted by an independent
recruiter, provided that neither the Seller nor any of its Affiliates explicitly
instructed this recruiter to contact such employee; or (iii) such employee
applied on his or her own initiative, without the Seller or any of its
Affiliates having caused the application (other than by a general job
advertisement).
 
 
 
 
 
 
 
 
 


EUI-1200092669v15
16

--------------------------------------------------------------------------------



10. Keine weiteren Rechte
 
10. Sole remedies
10.1. Die ausdrücklich in diesem Vertrag vorgesehenen Gewährleistungen,
Garantien, Rechte und Ansprüche der Käuferin sind die einzigen und
ausschließlichen Gewährleistungen, Garantien, Rechte und Ansprüche der Käuferin
aufgrund dieses Vertrages. Außer im Falle von arglistiger Täuschung oder Vorsatz
stehen der Käuferin darüber hinaus keinerlei weiteren Ansprüche oder Rechte zu,
weder Ansprüche in Verbindung mit Verbindlichkeiten der Gesellschaft oder der
Komplementär GmbH, noch ein Rücktrittsrecht, ein Recht auf Rückabwicklung oder
Anpassung der Geschäftsgrundlage wegen Störung oder Wegfall der
Geschäftsgrundlage, Ansprüche aus culpa in contrahendo oder positiver
Forderungsverletzung oder Schadensersatzansprüche, diese sind ausdrücklich
ausgeschlossen und die Käuferin verzichtet hiermit, soweit gesetzlich zulässig,
auf weitere Ansprüche.
 
10.1. The warranties, guarantees, rights and claims of the Buyer explicitly
provided in this Agreement are sole and exclusive warranties, guarantees, rights
and remedies of the Buyer under this Agreement. Other than explicitly provided
herein, any other claims or remedies, including claims relating to any
liabilities of the Limited Partnership or the General Partner, the right to
withdraw (zurücktreten) from this Agreement or to require the winding up
(Rückabwicklung) or the alteration (Anpassung) of the transactions contemplated
hereunder (e.g., by way of Störung oder Wegfall der Geschäftsgrundlage), any
claims for breach of pre-contractual obligations (culpa in contrahendo) or
ancillary obligations (positive Forderungsverletzung) or damages
(Schadensersatz) other than expressly provided under this Agreement, except
claims for willful deceit (arglistige Täuschung) and damages based on intent
(Vorsatz), are hereby expressly excluded and waived by the Buyer to the extent
legally permitted.


10.2. Zahlungen unter Freistellungen nach diesem Vertrag gelten als
Kaufpreisanpassung.
 
10.2. Any indemnification payment under this Agreement are deemed to be an
adjustment of the purchase price.
11. Namensänderung
 
11. Change of name
11.1. Die Käuferin wird Sorge dafür tragen, dass die Firma der Gesellschaft
innerhalb von vier (4) Wochen nach dem Vollzugstag geändert und der Namenszusatz
„USG“ aus der Firma gestrichen wird.
 
11.1. The Buyer shall ensure that the name of the Limited Partnership is changed
within four (4) weeks after the Closing Date and the “USG” element is no longer
part of the trade name.


EUI-1200092669v15
17

--------------------------------------------------------------------------------



11.2. Der Gesellschaft und der Komplementär GmbH wird von der Verkäuferin
darüber hinaus eine „Aufbrauchfrist“ von sechs (6) Monaten ab dem Vollzugstag
eingeräumt, innerhalb derer die Gesellschaft und die Komplementär GmbH noch
Produkte, Briefpapier, Prospekte, Werbematerial etc. mit der Aufschrift „USG“,
welche zum Vollzugstag noch im Bestand vorhanden sind, in Umlauf bringen darf,
um Restbestände aufzubrauchen. Dabei wird die Käuferin Sorge tragen, dass weder
sie selbst, noch die Gesellschaft oder andere mit ihr verbundene Unternehmen
Produkte, Unterlagen oder sonstige Gegenstände mit der Aufschrift „USG“ in
Verbindung mit jedweden Aktivitäten mit oder in Ländern benutzen, die von den
Vereinigten Staaten von Amerika mit Embargo belegt sind, oder solche Produkte,
Unterlagen oder sonstige Gegenstände in solche Länder verbringen. Eine Haftung
für ein entsprechendes Verhalten Dritter (d.h. von Personen, die nicht
Verbundenes Unternehmen der Käuferin oder der Gesellschaft sind) ist
ausgeschlossen.
 
11.2. In addition, the Seller grants the Limited Partnership and the General
Partner a “phasing-out period” of six (6) months starting from the Closing Date,
during which the Limited Partnership and the General Partner shall be permitted
to circulate products, letter headed paper, brochures, marketing and advertising
material etc. existing as of the Closing Date and bearing the “USG” element, in
order to enable them to use up and phase out any remaining supplies; provided,
however, that neither the Buyer nor the Company or any of its other Affiliates
(which shall be procured by the Buyer) shall use any kind of product, paper or
other asset bearing the name “USG” in connection with any business activities
with countries subject to embargo by the United States of America or ship those
products, paper or other assets to any of these countries. Any liability for
such conduct of a third party (meaning a person that is not an Affiliate of
Buyer or the Company) is excluded.


11.3. Nach Ablauf der Aufbrauchfrist wird weder die Käuferin noch die
Gesellschaft oder die Komplementär GmbH den Zusatz „USG“ in ihrem jeweiligen
Geschäftsbetrieb verwenden, soweit dies nicht ausdrücklich von der Verkäuferin
vorher schriftlich genehmigt wird.
 
11.3. Upon expiry of the phasing-out period, neither the Buyer nor the Limited
Partnership or the General Partner shall be permitted to use the “USG” element
in the course of their business, unless the Seller has provided its prior
express written consent.
 
 
 
 
 
 


EUI-1200092669v15
18

--------------------------------------------------------------------------------



12. Zustimmung, Umfirmierung und Anmeldung bei der Gesellschaft
 
12. Approval, name change, and notification of the Limited Partnership
12.1. Komplementär GmbH
 
12.1 General Partner
Die Verkäuferin und die Käuferin treten hiermit als alleinige Gesellschafter der
Komplementär GmbH unter Verzicht auf alle satzungsgemäßen und gesetzlichen Form-
und Fristvorschriften zu einer außerordentlichen Gesellschafterversammlung
zusammen und beschließen einstimmig:
 
As the sole shareholders of General Partner, the Seller and the Buyer hereby
convene for an extraordinary general meeting, waiving any formal and timing
requirements under the articles of association and under statute, and
unanimously pass the following resolution:


12.1.1. Dem Verkauf und der Abtretung des verkauften Geschäftsanteils, wie
vorstehend unter Ziffern 2 und 3 beschrieben, wird zugestimmt.
 
12.1.1. Approval is hereby granted to the sale and assignment of the Company
Share, as set out under clauses 2 and 3 above.


12.1.2. Die Firma der Gesellschaft wird geändert von „Knauf/USG Verwaltungs
GmbH“ in „Knauf Verwaltungs GmbH“ und § 1 Abs. 1 der Satzung dieser Gesellschaft
wird entsprechend geändert.
 
12.1.2. The name of the Limited Partnership is changed from “Knauf/USG
Verwaltungs GmbH” to “Knauf Verwaltungs GmbH” and § 1 para. 1 of the articles of
association of this company is changed accordingly.


12.1.3. Verkauf und Abtretung des verkauften Geschäftsanteils sowie der
Umfirmierung sind hiermit der Geschäftsführung angezeigt. Herr Dr. Koslowski
nimmt insoweit als alleiniger Geschäftsführer der Komplementär GmbH von der
Abtretung des verkauften Geschäftsanteils Kenntnis.
 
12.1.3. The sale and assignment of the Company Share and the change of name have
thus been hereby notified to the company’s management. As sole managing director
(Geschäftsführer) of the General Partner, Dr Koslowski thus takes due note of
the assignment of the Company Share being sold.


12.2. Gesellschaft
 
12.2. Limited Partnership
Die Verkäuferin, die Käuferin und die Komplementär GmbH als alleinige
Gesellschafter der Gesellschaft sind über die Veräußerung und Abtretung des
verkauften Kommanditanteils an der Gesellschaft einig und stimmen der
Veräußerung und Abtretung wie unter Ziffern 2 und 3 beschrieben vollinhaltlich
zu.
 
   As the only partners of the Limited Partnership, the Seller, the Buyer and
the General Partner are in agreement on the disposal and assignment of the
Limited Partner’s Interest in the Limited Partnership and hereby provide their
full and complete approval for the disposal and assignment, as described under
clauses 2 and 3.




EUI-1200092669v15
19

--------------------------------------------------------------------------------



12.3. Somit ist die Käuferin künftig alleinige Kommanditistin der Gesellschaft
mit einer Kommanditeinlage in Höhe von 4.400.000 EUR und alleinige
Gesellschafterin der Komplementär GmbH mit zwei Geschäftsanteilen in Höhe von
jeweils 12.500 EUR (zusammen 25.000 EUR).
 
12.3. Therefore, in future, the Buyer shall be the Limited Partnership’s sole
limited partner with a limited partner’s contribution amounting to EUR 4,400,000
and the sole shareholder of the General Partner with two company shares, each
amounting to EUR 12,500 (EUR 25,000 in total).
13. Vollmachten
 
13. Powers of attorney
13.1. Die Parteien und die Komplementär GmbH beauftragen und bevollmächtigen
hiermit den beurkundenden Notar und dessen amtlich bestellten Vertreter, alle
zur Rechtswirksamkeit und zum Vollzug dieses Vertrages erforderlichen und
zweckdienlichen Erklärungen und Genehmigungen (einschließlich der unter Ziffer
13.4. genannten) einzuholen und entgegenzunehmen.
 
13.1. The Parties and the General Partner hereby instruct and authorise, by the
grant of power of attorney, the officiating Notary and the officially appointed
representatives of the Notary to obtain and accept all statements, declarations,
consent and approval (including those referred to in clause 13.4.) required and
appropriate for legal validity and for execution of this Agreement.


13.2. Genehmigungen sollen mit dem Eingang in den Amtsräumen des Notars allen
Parteien gegenüber als mitgeteilt gelten und rechtswirksam sein.
 
13.2. Any and all consent and approval shall be deemed to have been communicated
to all Parties and to have legal effect upon receipt at the offices of the
Notary.


13.3. Der beurkundende Notar wird zum Vollzug der einzelnen Anmeldungen
ausdrücklich ermächtigt.
 
13.3. The officiating Notary is expressly empowered to complete all relevant
registrations.




EUI-1200092669v15
20

--------------------------------------------------------------------------------



13.4. Zum Zweck der Eintragung der Abtretung des verkauften Kommanditanteils und
der Anzeige der Abtretung des verkauften Geschäftsanteils bevollmächtigt die
Verkäuferin die Käuferin, insbesondere die zur Eintragung der Abtretung des
verkauften Kommanditanteils in das Handelsregister etwa noch erforderlichen oder
zweckdienlichen Erklärungen, Änderungen und Ergänzungen abzugeben und zu
erklären und beurkunden zu lassen sowie die entsprechenden
Handelsregisteranmeldungen vorzunehmen.
 
13.4. For the purposes of registration of the assignment of the Limited
Partner’s Interest and of notification of the assignment of the Company Share,
the Seller authorises the Buyer, by the grant of power of attorney, to submit
and make any statements, declarations, changes and additions that remain
necessary or appropriate for the registration of the assignment of the Limited
Partner’s Interest in the Commercial Register and to have them notarised or
certified and also to carry out the relevant registrations in the Commercial
Register.


14. Kosten
 
14. Costs
14.1. Jede Partei trägt ihre eigenen Kosten und Auslagen im Zusammenhang mit der
Vorbereitung, Verhandlung und Durchführung dieses Vertrages, einschließlich der
Honorare, Kosten und Auslagen ihrer Berater.
 
14.1. Each Party bears its own costs and expenses in connection with the
preparation, negotiation and implementation of this Agreement, including also
the fees, costs and expenses of their advisors.
14.2. Die Kosten der notariellen Beurkundung dieses Vertrages und die Gebühren
der zuständigen Kartellbehörden tragen die Verkäuferin und die Käuferin jeweils
zur Hälfte. Die Kosten der Eintragung im Handelsregister trägt die Gesellschaft.
 
14.2. Each of the Seller and the Buyer shall bear half of the costs of the
notarisation of this Agreement and the fees charged by the competent cartel
authorities. The Limited Partnership shall bear the cost of the registration in
the Commercial Register.
 
 
 


EUI-1200092669v15
21

--------------------------------------------------------------------------------



15. Sonstiges
 
15. Miscellaneous
15.1. Sollte eine Bestimmung dieses Vertrages ganz oder teilweise nichtig,
unwirksam oder undurchsetzbar sein oder werden, bleiben die übrigen Bestimmungen
dieses Vertrages wirksam. Die nichtige, unwirksame oder undurchsetzbare
Bestimmung ist, soweit gesetzlich zulässig, als durch diejenige wirksame und
durchsetzbare Bestimmung ersetzt anzusehen, die dem mit der nichtigen,
unwirksamen oder nicht durchsetzbaren Bestimmung verfolgten wirtschaftlichen
Zweck nach Gegenstand, Maß, Zeit, Ort und Geltungsbereich am nächsten kommt.
Entsprechendes gilt für die Füllung etwaiger Lücken in diesem Vertrag.
 
15.1. If any provision of this Agreement should be or become invalid,
ineffective or unenforceable in whole or in part, then the remaining provisions
of this Agreement shall remain valid and effective. Any such invalid,
ineffective or unenforceable provision shall be deemed to be replaced, to the
extent legally permitted, by such effective and enforceable provision which, by
subject-matter, extent, time, place and scope of application, comes as close as
possible to the economic purpose pursued with the invalid, ineffective and
unenforceable provision. The same applies to any gapes in this Agreement.
15.2. Keine Partei wird eine Presseerklärung oder ähnliche Verlautbarung in
Bezug auf die in diesem Vertrag vereinbarten Rechtsgeschäfte ohne ausdrückliche
vorherige Genehmigung durch die jeweils andere Partei herausgeben. Als einzige
Ausnahme sind Erklärungen zulässig, wenn und soweit dies gemäß anwendbarer
Gesetze oder kapitalmarktbezogener Regularien vorgeschrieben oder auf deren
Grundlage nach dem Ermessen der Geschäftsführung empfehlenswert ist
(einschließlich gemäß anwendbarerer Regelungen der Securities and Exchange
Commission oder anderer in- und ausländischen für den Wertpapierhandel
zuständigen Behörden mit Zuständigkeit für die Märkte an denen Wertpapiere der
Verkäuferin gehandelt werden). In diesen Fällen wird die Verkäuferin der
Käuferin vor Veröffentlichung eine Kopie der Erklärung zukommen lassen.
 
15.2. Neither Party shall release a press statement or make a similar
announcement or statement in relation to the legal transactions agreed under
this Agreement without the prior express consent of the other Party. As the only
exception to the foregoing, disclosure of any of the foregoing may be made as
and to the extent required by, or deemed advisable by the management based on,
law or capital market regulations (which shall include any applicable
requirements of the Securities and Exchange Commission or any other domestic or
foreign governmental agency responsible for securities law regulation and
compliance or any stock market/stock exchange on which the Seller’s securities
are listed). The Seller shall provide the Buyer prior to any announcement a
written copy of such announcement.




EUI-1200092669v15
22

--------------------------------------------------------------------------------



15.3. USG Corporation erklärt gegenüber der Käuferin in Form eines
selbstständigen Garantieversprechens gem. § 311 Abs. 1 BGB, dass USG Corporation
dafür einsteht und haftet, dass sämtliche Verpflichtungen der Verkäuferin aus
diesem Vertrag (namentlich z.B. Ansprüche aus Ziffer 5 (Steuern), der Verletzung
der Gewährleistungen in Ziffer 6, oder bezüglich des Wettbewerbsverbots nach
Ziffer 8), erfüllt werden. USG Corporation wird sicherstellen, dass die
Gesellschafterversammlung der Verkäuferin diesen Vertrag nach der Beurkundung
unverzüglich genehmigt.
 
15.3. USG Corporation hereby warrants to the Buyer by way of an independent
guarantee pursuant to § 311 (1) BGB that USG Corporation guarantees and is
liable to ensure that all obligations the Seller has under this Agreement
(including, in particular, any claims resulting under clause 5 (taxes), from an
infringement of the guarantees under clause 6 or in relation to the
non-competition provisions under clause 8) are fulfilled. USG Corporation will
ensure that the shareholders’ meeting of the Seller will approve this Agreement
without undue delay after notarisation of the same.
15.4. Falls es einen Unterschied zwischen der englischen und der deutschen
Fassung dieses Vertrags gibt, dann geht die deutsche Fassung vor.
 
15.4. In case of any discrepancy between the English and the German version of
this agreement, the German version shall prevail.
15.5. Alle rechtsgeschäftlichen Erklärungen und Mitteilungen im Zusammenhang mit
diesem Vertrag bedürfen der Schriftform, soweit nicht notarielle Beurkundung
oder eine andere Form durch zwingendes Recht vorgeschrieben ist. Der Schriftform
genügt eine Übermittlung per Telefax oder ein Briefwechsel, nicht aber eine
sonstige telekommunikative Übermittlung. Die elektronische Form (z. B. E-Mail)
ersetzt die Schriftform nicht.
 
15.5. Any contractual declarations, statements or notifications made in
connection with this Agreement require written form to be effective, unless
their notarisation or another form is required by mandatory provisions of law. A
transmission by fax or by mail is deemed to be sufficient to comply with this
requirement of written form, while other forms of telecommunication are so not
deemed to be sufficient. Electronic format (e.g. e-mail) is not deemed to fulfil
the requirement of written form.
15.6. Dieser Vertrag und jede sich hieraus ergebenden Streitigkeiten werden
ausschließlich nach dem Recht der Bundesrepublik Deutschland entschieden, unter
Ausschluss der Regelungen des Internationalen Privatrechts.
 
15.6. This Agreement and any dispute connected herewith shall be exclusively
governed and construed in accordance with the laws of the Federal Republic of
Germany without giving effect to its conflict of law provisions.




EUI-1200092669v15
23

--------------------------------------------------------------------------------



15.7. Ansprüche der Parteien aus diesem Vertrag verjähren wie folgt:
 
15.7. Any claims of the Parties arising out of this Agreement shall expire as
follows:


- Ansprüche auf Übertragung des verkauften Geschäftsanteils und des verkauften
Kommanditanteils zehn (10) Jahre nach dem Vollzugstag;
 
- claims regarding to the transfer of title to the Company Share and the Limited
Partner’s Interest on the tenth (10) anniversary of the Closing Date;
- Ansprüche aus Ziffer 5 dieses Vertrages sechs (6) Monate nach
Festsetzungsverjährung der entsprechenden Steuern;
 
- claims arising out of Section 5 hereof six (6) months after the applicable
limitation period of the relevant Tax has elapsed (Festsetzungsverjährung);
- Ansprüche aus der Verletzung der Verpflichtungen gemäß Ziffer 8 vier (4) Jahre
nach dem Vollzugstag;
 
- claims in connection with a breach of the obligations pursuant to Section 8 on
the fourth (4) anniversary of the Closing Date; and
- alle anderen Ansprüche der Käuferin oder der Verkäuferin vierundzwanzig (24)
Monate nach dem Vollzugstag.
 
- any other claims of the Buyer or the Seller shall expire twenty-four months
after the Closing Date.
15.8. Alle Mitteilungen an die Verkäuferin im Zusammenhang mit diesem Vertrag
sind zu richten an:
 
15.8. Any notifications to the Seller in connection with this Agreement must be
addressed to:


USG Ventures-Europe GmbH
c/o USG Corporation
Attention: General Counsel
550 West Adams Street
Chicago, IL 60661-3676
United States of America
Facsimile No: + 1 312 672 7745
Email: sferguson@usg.com


sowie nachrichtlich an ihre Berater:
 
and, for information, to their advisors:


Jones Day
Attention: Adriane U. Sturm
Prinzregentenstrasse 11
80538 München
Deutschland
Facsimile No: +49 89 20 60 42 293
Email: austurm@jonesday.com


EUI-1200092669v15
24

--------------------------------------------------------------------------------



15.9. Alle Mitteilungen an die Käuferin im Zusammenhang mit diesem Vertrag sind
zu richten an:
 
15.9. Any notifications to the Buyer in connection with this Agreement must be
addressed to:


Knauf Aquapanel GmbH
z.H. Jörg Schanow
Am Bahnhof 7, 97346 Iphofen, GERMANY
Fax: +49 9323-31-470
E-Mail: schanow.joerg@knauf.de
sowie nachrichtlich an ihre Berater:
 
and, for information, to their advisors:


Freshfields Bruckhaus Deringer LLP
z.H. Dr. Christoph Nawroth
Feldmühleplatz 1
Fax: +49 211497965245
E-Mail: christoph.nawroth@freshfields.com
15.10. Von dieser Urkunde erhalten:
 
15.10. Of this deed, the following copies shall be sent to the persons stated
thereafter:
-Ausfertigungen:
Verkäuferin und Käuferin jeweils eine
-
    Beglaubigte bzw. einfache Abschriften:
(i) die Gesellschaft, (ii) das Finanzamt – Körperschaftssteuerstelle – sowie
(iii) das Registergericht


Vorstehende Niederschrift nebst Anlagen wurde von dem Notar in deutscher
Sprache, die Anlagen auf Wunsch der Erschienenen in englischer Sprache
vorgelesen, von den Erschienenen genehmigt und eigenhändig, wie folgt,
unterschrieben:
 
- Authentic copies:
Seller and Buyer (one each)
- Certified and non-certified copies:
(i) the Limited Partnership, (ii) the Tax Office - Corporation Tax Department -
and (iii) the Registry Court



This deed was read to the individuals by the Notary in German, the Exhibit – as
requested by the individuals appearing – in English, and then approved and
signed by the individuals appearing by their own hands as follows:



/s/     Adriane Sturm


/s/    Thomas Koslowski


/s/    Holger Hoffmann

EUI-1200092669v15
25